

Valeritas Holdings, Inc.
2018 Inducement Plan
Adopted by the Board of Directors: [                      ], 2018
ARTICLE ONE: GENERAL PROVISIONS




I.PURPOSE OF THE PLAN
The Plan, through the granting of Awards, is intended to (i) help the Company
secure and retain the services of eligible award recipients, (ii) provide an
inducement material for such persons to enter into employment with the Company
or an affiliate within the meaning of Rule 5635(c)(4) of the NASDAQ Listing
Rules, (iii)provide incentives for such persons to exert maximum efforts for the
success of the Company and any Affiliate and (iv) provide a means by which the
eligible recipients may benefit from increases in value of the Common Stock.
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
II.
ADMINISTRATION OF THE PLAN



A.The Board will administer the Plan. The Board may delegate administration of
the Plan to a Committee. However, notwithstanding the foregoing or anything in
the Plan to the contrary, the grant of Awards will be approved by the Company’s
independent compensation committee or a majority of the Company’s independent
directors (as defined in Rule 5605(a)(2) of the NASDAQ Listing Rules) in order
to comply with the exemption from the stockholder approval requirement for
“inducement grants” provided under Rule 5635(c)(4) of the NASDAQ Listing Rules.
To the extent the Board, the Committee or a subcommittee administers the Plan,
references in the Plan to the “Plan Administrator” shall be deemed to refer to
the Board, the Committee or subcommittee. Members of the Committee shall serve
for such period of time as the Board may determine and may be removed by the
Board at any time.


B.The Plan Administrator shall, within the scope of its administrative functions
under the Plan, have full power and authority (subject to the provisions of the
Plan) to establish such rules and regulations as it may deem appropriate for
proper administration of the Plan and to make such determinations under, and
issue such interpretations of, the provisions of those programs and any
outstanding Awards thereunder as it may deem necessary or advisable. All
determinations, interpretations and constructions made by the Board in good
faith will not be subject to review by any person and shall be final, binding
and conclusive on all parties who have an interest in the Plan under its
jurisdiction or any Award thereunder.


C.Service on the Committee shall constitute service as a Board member, and the
members of the Committee shall accordingly be entitled to full indemnification
and reimbursement as Board members for their service on the Committee. No member
of the Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Award made thereunder. The Plan Administrator shall,
within the scope of its administrative functions under the Plan, have full power
and authority (subject to the provisions of the Plan) to establish such rules
and regulations as it may deem appropriate for proper administration of the Plan
and to make such determinations under, and issue such interpretations of, the
provisions of those programs and any outstanding Awards thereunder as it may
deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Plan under its jurisdiction or any
Award thereunder.


III.ELIGIBILITY


A.Awards may only be granted to persons who are Employees, where the Award is an
inducement material to the individual’s entering into employment with the
Company or an Affiliate within the meaning of Rule 5635(c)(4) of the NASDAQ
Listing Rules. For clarity, Awards may not be granted to (1) consultants or
Directors, for service in such capacities, or (2) any individual who was
previously an Employee or Director, other than following a bona fide





--------------------------------------------------------------------------------




period of non-employment. Notwithstanding the foregoing, Awards may not be
granted to Employees who are providing Continuous Service only to any “parent”
of the Company, as such term is defined in Rule 405, unless (i) the stock
underlying such Awards is treated as “service recipient stock” under
Section 409A of the Code (for example, because the Awards are granted pursuant
to a corporate transaction such as a spin off transaction) or (ii) the Company,
in consultation with its legal counsel, has determined that such Awards are
otherwise exempt from or alternatively comply with the distribution requirements
of Section 409A of the Code.


All Awards must be granted either by a majority of the Company’s independent
directors or by the Company’s compensation committee comprised of independent
directors within the meaning of Rule 5605(a)(2) of the NASDAQ Listing Rules.
B.The Plan Administrator shall have full authority to determine, (i) which
eligible persons are to receive such Awards, the time or times when those Awards
are to be made, the number of shares to be covered by each such Award, the time
or times when the Award is to become exercisable, the vesting schedule (if any)
applicable to an Award, the maximum term for which such Award is to remain
outstanding and the status of a granted option as a Non-Statutory Option,
(ii) the time or times when the Awards are to be made, the number of shares
subject to each such Award, the vesting and issuance schedule (if any)
applicable to the shares which are the subject of such Award and the cash
consideration (if any) payable for those shares, and (iii) the time or times
when the Awards are to be made, the performance objectives for each such Award,
the amounts payable at designated levels of attained performance, any applicable
service vesting requirements, the payout schedule for each such Award and the
form (cash or shares of Common Stock) in which the Award is to be settled.


IV.STOCK SUBJECT TO THE PLAN


A.The stock issuable under the Plan shall be shares of authorized but unissued
Common Stock, including treasury shares and shares repurchased by the
Corporation on the open market. Subject to adjustment as provided in
Section V.G, the number of shares of Common Stock available for issuance under
the Plan shall equal 1,000,000 shares (the “Share Reserve”). For clarity, the
Share Reserve in this Section IV.A is a limitation on the number of shares of
Common Stock that may be issued pursuant to the Plan. Shares of Common Stock may
be issued in connection with a merger or acquisition as permitted by NASDAQ
Listing Rule 5635(c)(3) or other applicable Stock Exchange rule, and such
issuance will not reduce the number of shares available for issuance under the
Plan.


B.If any Award or any portion thereof (i) expires or otherwise terminates
without all of the shares covered by such Award having been issued or (ii) is
settled in cash (i.e., the Participant receives cash rather than stock), such
expiration, termination or settlement will not reduce (or otherwise offset) the
number of shares of Common Stock that may be available for issuance under the
Plan. If any shares of Common Stock issued pursuant to an Award are forfeited
back to or repurchased by the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited or repurchased will revert to and again become
available for issuance under the Plan. Any shares reacquired by the Company in
satisfaction of tax withholding obligations on an Award or as consideration for
the exercise or purchase price of an Award will again become available for
issuance under the Plan.


C.Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares,
spin-off transaction, merger, reorganization, consolidation, reclassification or
change in par value, or any other unusual or infrequently occurring event
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or if the value of outstanding shares of Common Stock
is substantially reduced as a result of a spin-off transaction or the
Corporation’s payment of an extraordinary dividend or distribution, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the number
and/or class of securities and the exercise or base price per share in effect
under each outstanding Award (iii) the number and/or class of securities subject
to each outstanding Award and the cash consideration (if any) payable per share,
and (iv) the number and/or class of securities subject to the Corporation’s
outstanding repurchase rights under the Plan and the repurchase price payable
per share. In the event of a Change in Control, the applicable Change in Control
provisions of the Plan shall apply.





--------------------------------------------------------------------------------




The adjustments shall be made by the Plan Administrator in such manner as the
Plan Administrator deems appropriate in order to prevent the dilution or
enlargement of benefits under the Plan and outstanding Awards. The adjustments
shall be final, binding and conclusive Plan Administrator deems appropriate in
order to prevent the dilution or enlargement of benefits under the Plan and
outstanding Awards. The adjustments shall be final, binding and conclusive.


D.Outstanding Awards under the Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.


V.REPRICING


The Plan Administrator may not (i) effect a cancellation of any or all
outstanding options under the Plan and grant in substitution therefore new
options covering the same or different number of shares of Common Stock but with
an exercise price per share based on the Fair Market Value per share of Common
Stock on the new option grant date or (ii) reduce the exercise, purchase or
strike price of any outstanding Non-Statutory Option or Stock Appreciation Right
under the Plan, unless the stockholders of the Company have approved such an
action within 12 months prior to such an event.
ARTICLE TWO: OPTION GRANTS


VI.OPTION TERMS


Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each option shall be designated in the document
as a Non-Statutory Option.
A.Exercise Price.


(i)The exercise price per share shall be fixed by the Plan Administrator; but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the option grant date.


(ii)The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of the documents evidencing the option, be
payable in cash or check made payable to the Corporation. Should the Common
Stock be publicly traded at the time the option is exercised, then the exercise
price may also be paid as follows:


(a)in shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date;


(b)in shares of Common Stock otherwise issuable under the option but withheld by
the Corporation in satisfaction of the exercise price, with such withheld shares
to be valued at Fair Market Value on the Exercise Date; or
(c)to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable instructions to (A) a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
compliance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (B) the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.


Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.





--------------------------------------------------------------------------------




B.Exercise and Term of Options. Each option shall be exercisable at such time or
times, during such period and for such number of shares as shall be determined
by the Plan Administrator and set forth in the documents evidencing the option.
However, no option shall have a term in excess of ten (10) years measured from
the option grant date.


C.Effect of Termination of Service. The following provisions shall govern the
exercise of any options granted pursuant to the Plan that are outstanding at the
time of the Optionee’s cessation of Service or death:


(i)Any option outstanding at the time of the Optionee’s cessation of Service for
any reason other than death, Retirement, Permanent Disability and Misconduct
shall remain exercisable for such period of time thereafter as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option, but no such option shall be exercisable after the expiration of the
option term, and provided that if such documents do not include such a period of
time, any such option shall remain so exercisable until the earlier of (i) the
expiration of the three (3)-month period following the date of Optionee’s
cessation of Service, and (ii) the expiration of the option term set forth in
the documents evidencing the option.


(ii)Any option held by the Optionee at the time of the Optionee’s cessation of
Service due to Retirement or Permanent Disability shall remain exercisable until
the earlier of (i) the expiration of the twelve (12)-month period following the
date of Optionee’s cessation of Service and (ii) the expiration of the option
term set forth in the documents evidencing the option.


(iii)Any option held by the Optionee at the time of the Optionee’s death and
exercisable in whole or in part at that time may be subsequently exercised by
the personal representative of the Optionee’s estate or by the person or persons
to whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or by the Optionee’s designated beneficiary or beneficiaries of that
option. Any such option shall remain so exercisable until the earlier of (i) the
expiration of the twelve (12)-month period following the date of Optionee’s
death, and (ii) the expiration of the option term set forth in the documents
evidencing the option.


(iv)Should the Optionee’s Service be terminated for Misconduct or should the
Optionee otherwise engage in Misconduct while holding one or more outstanding
options granted under this Article Two, then all of those options shall
terminate immediately and cease to be outstanding.


(v)During the applicable post-Service exercise period, the option may not be
exercised for more than the number of vested shares for which the option is at
the time exercisable. No additional shares shall vest under the option following
the Optionee’s cessation of Service, except to the extent (if any) specifically
authorized by the Plan Administrator in its sole discretion pursuant to an
express written agreement with the Optionee. Upon the expiration of the
applicable exercise period or (if earlier) upon the expiration of the option
term, the option shall terminate and cease to be outstanding.


The Plan Administrator shall have complete discretion, exercisable either at the
time an option is granted or at any time while the option remains outstanding,
to:
(a)extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term;


(b)include an automatic extension provision whereby the specified post-Service
exercise period in effect for any option granted under this Article Two shall
automatically be extended by an additional period of time equal in duration to
any interval within the specified post-Service exercise period during which the
exercise of that option or the immediate sale of the shares acquired under such
option could not be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of such option beyond the expiration date of the term of that
option; and/or





--------------------------------------------------------------------------------






(c)permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.


D.Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.


E.Repurchase Rights. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.


F.Transferability of Options. The transferability of options granted under the
Plan shall be governed by the following provisions:


(i)The Plan Administrator may structure one or more Non-Statutory Options so
that the option may be assigned in whole or in part during the Optionee’s
lifetime to one or more Family Members of the Optionee or to a trust established
exclusively for the Optionee and/or one or more such Family Members, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate.


(ii)Beneficiary Designations. Notwithstanding the foregoing, the Optionee may
designate one or more persons as the beneficiary or beneficiaries of his or her
outstanding options under this Article Two and those options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding those
options. Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.


(iii)Hedging. Prior to the date the Corporation first becomes subject to the
reporting requirements of Section 13 or 15(d) of the 1934 Act, outstanding
options under the Plan, together with the shares of Common Stock subject to
those options during the period prior to exercise, shall not be the subject of
any short position, put equivalent position (as such term is defined in
Rule 16a-1(h) under the 1934 Act) or call equivalent position (as such term is
defined Rule 16a-1(b) of the 1934 Act).


(iv)Pledges, Gifts and other Transfers. Except as otherwise provided in
subparagraph (i), (ii) or (iii) above, until the date the Corporation first
becomes subject to the reporting requirements of Section 13 or 15(d) of the 1934
Act, outstanding options under the Plan, together with the shares of Common
Stock subject to those options during the period prior to exercise, shall not be
the subject of any pledges, gifts, hypothecations or other transfers, other than
pursuant to the Corporation’s repurchase rights or in connection with a Change
in Control in which such options shall terminate and cease to be outstanding.


VII.STOCK APPRECIATION RIGHTS





--------------------------------------------------------------------------------




A.Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.


B.Types. Two types of stock appreciation rights shall be authorized for issuance
under this Section III: (i) tandem stock appreciation rights (“Tandem Rights”)
and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).


C.Tandem Rights. The following terms and conditions shall govern the grant and
exercise of Tandem Rights.


(i)One or more Optionees may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for such vested shares.


(ii)No such option surrender shall be effective unless it is approved by the
Plan Administrator, either at the time of the actual option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Optionee shall accordingly become entitled under this Section III may be
made in shares of Common Stock valued at Fair Market Value on the option
surrender date, in cash or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.


(iii)If the surrender of an option is not approved by the Plan Administrator,
then the Optionee shall retain whatever rights the Optionee had under the
surrendered option (or surrendered portion thereof) on the option surrender date
and may exercise such rights at any time prior to the later of (i) five (5)
business days after the receipt of the rejection notice or (ii) the last day on
which the option is otherwise exercisable in accordance with the terms of the
instrument evidencing such option, but in no event may such rights be exercised
more than ten (10) years after the date of the option grant.


D.Stand-Alone Rights. The following terms and conditions shall govern the grant
and exercise of Stand-alone Rights:


(i)One or more individuals may be granted a Stand-alone Right not tied to any
underlying option. The Stand-alone Right shall relate to a specified number of
shares of Common Stock and shall be exercisable upon such terms and conditions
as the Plan Administrator may establish. In no event, however, may the
Stand-alone Right have a maximum term in excess of ten (10) years measured from
the grant date. Upon exercise of the Stand-alone Right, the holder shall be
entitled to receive a distribution from the Corporation in an amount equal to
the excess of (i) the aggregate Fair Market Value (on the exercise date) of the
shares of Common Stock underlying the exercised right over (ii) the aggregate
base price in effect for those shares.


(ii)The number of shares of Common Stock underlying each Stand-alone Right and
the base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date. In the
event outstanding Stand-alone Rights are to be assumed in connection with a
Change in Control transaction or otherwise continued in effect, the shares of
Common Stock underlying each such Stand‑alone Right shall be adjusted
immediately after such Change in Control so as to apply to the number and class
of securities into which those shares of Common Stock would have been converted
in consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to the base price per share in effect under each
outstanding Stand-alone Right, provided the aggregate base price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in





--------------------------------------------------------------------------------




consummation of the Change in Control, the successor corporation may, in
connection with the assumption or continuation of the outstanding Stand-alone
Rights under the Discretionary Grant Program, substitute, for the securities
underlying those assumed rights, one or more shares of its own common stock with
a fair market value equivalent to the cash consideration paid per share of
Common Stock in the Change in Control transaction.


(iii)Stand-alone Rights shall be subject to the same transferability
restrictions applicable to Non-Statutory Options and may not be transferred
during the holder’s lifetime, except if such assignment is in connection with
the holder’s estate plan and is to one or more Family Members of the holder or
to a trust established for the holder and/or one or more such Family Members or
pursuant to a domestic relations order covering the Stand-alone Right as marital
property. In addition, one or more beneficiaries may be designated for an
outstanding Stand-alone Right in accordance with substantially the same terms
and provisions as set forth in Section I.F of this Article Two.


(iv)The distribution with respect to an exercised Stand-alone Right may be made
in shares of Common Stock valued at Fair Market Value on the exercise date, in
cash or partly in shares and partly in cash, as the Plan Administrator shall in
its sole discretion deem appropriate.


(v)The holder of a Stand-alone Right shall have no stockholder rights with
respect to the shares subject to the Stand-alone Right unless and until such
person shall have exercised the Stand-alone Right and become a holder of record
of the shares of Common Stock issued upon the exercise of such Stand-alone
Right.
E.Post-Service Exercise. The provisions governing the exercise of Tandem, and
Stand-alone Stock Appreciation Rights following the cessation of the recipient’s
Service shall be substantially the same as those set forth in Section I.C of
this Article Two.


F.Net Counting. Upon the exercise of any Tandem or Stand-alone Right under this
Section III, the share reserve under Section V of Article One shall be reduced
by the net number of shares actually issued by the Corporation upon such
exercise and not by the gross number of shares as to which such right is
exercised.


VIII.CHANGE IN CONTROL


A.Except as otherwise set forth in the applicable Award agreement, the following
provisions shall be in effect in the event of a Change in Control transaction:


(i)In the event of a Change in Control, each option or stock appreciation right
outstanding on the effective date of the Change in Control may, as determined by
the Plan Administrator in its sole discretion, be (i) assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction, or (ii) replaced
with a cash incentive program of the successor corporation which preserves the
spread existing at the time of the Change in Control (the excess of the Fair
Market Value of those shares over the aggregate exercise price payable for such
shares) on any shares as to which the option or stock appreciation right is not
otherwise at that time exercisable and provides for subsequent payout of that
spread in accordance with the same exercise/vesting schedule applicable to those
shares, but only if such replacement cash program would not result in the
treatment of the option or stock appreciation right as an item of deferred
compensation subject to Code Section 409A. However, to the extent that the Plan
Administrator determines in its sole discretion that any option or stock
appreciation right outstanding under the Plan on the effective date of such
Change in Control transaction is not to be so assumed, continued or replaced,
that option or stock appreciation right shall automatically accelerate so that
each such option or stock appreciation right shall, immediately prior to the
effective date of that Change in Control, become exercisable as to all the
shares of Common Stock at the time subject to such option or stock appreciation
right and may be exercised as to any or all of those shares as fully vested
shares of Common Stock.


(ii)To the extent the Plan Administrator determines, in its sole discretion,
that any option or stock appreciation right outstanding under the Plan on the
date of a Change in Control is not to be assumed by the successor corporation
(or parent thereof) or otherwise continued in full force and effect or replaced
with a cash incentive program in accordance with Section III.A.i. of this
Article Two, the holder of any such option or stock appreciation right shall be
entitled to receive, upon consummation of the Change in Control, a lump sum cash
payment in an amount equal to





--------------------------------------------------------------------------------




the spread, if any, existing on the shares of Common Stock subject to the option
or stock appreciation right at the time of the Change in Control over the
aggregate exercise or base price in effect for such option or stock appreciation
right. The Plan Administrator shall have the authority to determine, in its sole
discretion, that any option or stock appreciation right outstanding under the
Plan on the date of such Change in Control that is not to be assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect or replaced with a cash incentive program in accordance with
Section III.A.i. of this Article Two shall be subject to cancellation and
termination, without cash payment or other consideration due the award holder,
if the Fair Market Value per share of Common Stock on the date of such Change in
Control is less than the per share exercise or base price in effect for such
option or stock appreciation right.


(iii)All outstanding repurchase rights under the Plan shall automatically
terminate, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full, in the event of a Change in Control, except to
the extent: (i) the Plan Administrator determines in its sole discretion that
those repurchase rights are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in full force and effect pursuant
to the terms of the Change in Control transaction or (ii) such accelerated
vesting is precluded by other limitations imposed by the Plan Administrator at
the time the repurchase right is issued.


(iv)Each option or stock appreciation right which is assumed in connection with
a Change in Control or otherwise continued in effect shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities which would have been issuable to the Optionee in
consummation of such Change in Control had those shares actually been
outstanding at the time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same, (ii) the maximum number and/or class of
securities available for issuance over the remaining term of the Plan and (iii) 
the number and/or class of securities subject to the Corporation’s outstanding
repurchase rights under the Plan and the repurchase price payable per share. To
the extent the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the Plan Administrator may, in its sole discretion, provide in the
document evidencing the Change in Control transaction that the successor
corporation, in connection with the assumption or continuation of the
outstanding options or stock appreciation rights under the Discretionary Grant
Program, shall substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control transaction.


B.Immediately following the consummation of the Change in Control, all
outstanding options or stock appreciation rights under the Plan shall terminate
and cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction.


C.The Plan Administrator shall have the discretionary authority to structure one
or more outstanding options or stock appreciation rights so that those options
or stock appreciation rights shall, immediately prior to the effective date of a
Change in Control, become exercisable as to all the shares of Common Stock at
the time subject to those options or stock appreciation rights and may be
exercised as to any or all of those shares as fully vested shares of Common
Stock, whether or not those options or stock appreciation rights are to be
assumed in the Change in Control transaction or otherwise continued in effect.
In addition, the Plan Administrator shall have the discretionary authority to
structure one or more of the Corporation’s repurchase rights under the
Discretionary Grant Program so that those rights shall immediately terminate
upon the consummation of the Change in Control transaction, and the shares
subject to those terminated rights shall thereupon vest in full.


D.The Plan Administrator shall have full power and authority to structure one or
more outstanding options or stock appreciation rights under the Plan so that
those options or stock appreciation rights shall become exercisable as to all
the shares of Common Stock at the time subject to those options or stock
appreciation rights in the event the Optionee’s Service is subsequently
terminated by reason of an Involuntary Termination within a designated period
following the effective date of any Change in Control transaction in which those
options or stock appreciation rights do not otherwise fully accelerate. In
addition, the Plan Administrator may structure one or more of the Corporation’s





--------------------------------------------------------------------------------




repurchase rights so that those rights shall immediately terminate with respect
to any shares held by the Optionee at the time of such Involuntary Termination,
and the shares subject to those terminated repurchase rights shall accordingly
vest in full at that time.


ARTICLE THREE: STOCK ISSUANCE PROGRAM


IX.STOCK ISSUANCE TERMS


Shares of Common Stock may be issued under the Plan, either as vested or
unvested shares, through direct and immediate issuances without any intervening
option grants. Each such stock issuance shall be evidenced by a Stock Issuance
Agreement which complies with the terms specified below. Shares of Common Stock
may also be issued under the Stock Issuance Program pursuant to share right
awards, restricted stock units or performance shares which entitle the
recipients to receive the shares underlying those Awards upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units.
A.Consideration. Shares of Common Stock may be issued under the Plan for any of
the following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:


(i)cash or check made payable to the Corporation,


(ii)past services rendered to the Corporation (or any Affiliate); or


(iii)any other valid consideration under the Delaware General Corporation Law.


B.Transferability. Shares of Common Stock issued under this Article Three shall
be transferable by will and by the laws of descent and distribution, and during
the lifetime of the recipient, such Awards shall be transferable, by gift or
pursuant to a domestic relations order, to a Family Member to the extent and in
the manner determined by the Plan Administrator and set forth in the applicable
agreement evidencing the Award. Notwithstanding the foregoing, the recipient of
an Award under this Article Three may designate a beneficiary of the recipient’s
Award in the event of the recipient’s death on a beneficiary designation form
provided by the Plan Administrator.


C.Vesting Provisions.


(i)Shares of Common Stock issued under this Article Three may, in the discretion
of the Plan Administrator, be fully and immediately vested upon issuance or may
vest in one or more installments over the Participant’s period of Service or
upon the attainment of specified performance objectives. The elements of the
vesting schedule applicable to any unvested shares of Common Stock issued under
this Article Three shall be determined by the Plan Administrator and
incorporated into the Stock Issuance Agreement. Shares of Common Stock may also
be issued under this Article Three pursuant to restricted stock units or
performance shares which entitle the recipients to receive the shares underlying
those Awards upon the attainment of designated performance goals or the
satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those Awards, including (without
limitation) a deferred distribution date following the termination of the
Participant’s Service.


(ii)Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any transaction described in Section IV.C of Article One
shall be issued subject to (i) the same vesting requirements applicable to the
Participant’s unvested shares of Common Stock and (ii) such escrow arrangements
as the Plan Administrator shall deem appropriate.


(iii)The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to the Participant under this Article Three,
whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on





--------------------------------------------------------------------------------




such shares, subject to any applicable vesting requirements, including (without
limitation) the requirement that any dividends paid on shares subject to
performance-vesting conditions shall be held in escrow by the Corporation and
shall not vest or actually be paid to the Award holder prior to the time those
shares vest. The Participant shall not have any stockholder rights with respect
to the shares of Common Stock subject to a restricted stock unit or share right
award until that award vests and the shares of Common Stock are actually issued
thereunder. However, dividend-equivalent units may be paid or credited, either
in cash or in actual or phantom shares of Common Stock, on outstanding
restricted stock unit or share right awards, subject to such terms and
conditions as the Plan Administrator may deem appropriate; provided, however,
that no such dividend-equivalent units relating to restricted stock unit or
share right awards subject to performance-vesting conditions shall vest or
otherwise become payable prior to the time the underlying award (or portion
thereof to which such dividend-equivalents units relate) vests upon the
attainment of the applicable performance goals and shall accordingly be subject
to cancellation and forfeiture to the same extent as the underlying award.


(iv)Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent, the Corporation shall repay to the Participant
the lower of (i) the cash consideration paid for the surrendered shares or
(ii) the Fair Market Value of those shares at the time of cancellation.


(v)The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.


(vi)Outstanding Awards of restricted stock units or performance shares under the
Stock Issuance Program shall automatically terminate, and no shares of Common
Stock shall actually be issued in satisfaction of those Awards, if the
performance goals or Service requirements established for such Awards are not
attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding Awards of restricted stock units or performance shares as to which
the designated performance goals or Service requirements have not been attained
or satisfied.


(vii)The following additional requirements shall be in effect for any
performance shares awarded under this Article Three:


(a)At the end of the performance period, the Plan Administrator shall determine
the actual level of attainment for each performance objective and the extent to
which the performance shares awarded for that period are to vest and become
payable based on the attained performance levels.


(b)The performance shares which so vest shall be paid as soon as practicable
following the end of the performance period, unless such payment is to be
deferred for the period specified by the Plan Administrator at the time the
performance shares are awarded or the period selected by the Participant in
accordance with the applicable requirements of Code Section 409A.


(c)Performance shares may be paid in (i) cash, (ii) shares of Common Stock or
(iii) any combination of cash and shares of Common Stock, as set forth in the
applicable Award agreement.


(d)Performance shares may also be structured so that the shares are convertible
into shares of Common Stock, but the rate at which each performance share is to
so convert shall be based on the attained level of performance for each
applicable performance objective.





--------------------------------------------------------------------------------




X.CHANGE IN CONTROL


A.Except as otherwise set forth in the applicable Award agreement, the following
provisions shall be in effect in the event of a Change in Control transaction:


(i)Each Award outstanding under Article Three on the effective date of an actual
Change in Control transaction may, as determined by the Plan Administrator in
its sole discretion, be (i) assumed by the successor corporation (or parent
thereof) or otherwise continued in full force and effect pursuant to the terms
of the Change in Control transaction, or (ii) replaced with a cash incentive
program of the successor corporation which preserves the Fair Market Value of
the underlying shares of Common Stock at the time of the Change in Control and
provides for the subsequent vesting and payment of that value in accordance with
the same vesting schedule in effect for those shares at the time of such Change
in Control. However, to the extent that the Plan Administrator determines in its
sole discretion that any Award outstanding under the Stock Issuance Program on
the effective date of such Change in Control Transaction is not to be so
assumed, continued or replaced, that Award shall vest in full immediately prior
to the effective date of the actual Change in Control transaction and the shares
of Common Stock underlying the portion of the Award that vests on such
accelerated basis shall be issued in accordance with the applicable Award
agreement, unless such accelerated vesting is precluded by other limitations
imposed in the Stock Issuance Agreement.


(ii)Each outstanding Award under Article Three which is assumed in connection
with a Change in Control or otherwise continued in effect shall be adjusted
immediately after the consummation of that Change in Control so as to apply to
the number and class of securities into which the shares of Common Stock subject
to that Award immediately prior to the Change in Control would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time, and appropriate adjustments shall also be made to
the cash consideration (if any) payable per share thereunder, provided the
aggregate amount of such cash consideration shall remain the same. To the extent
the actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the Plan Administrator may, in its sole discretion, provide in the document
evidencing the Change in Control transaction that the successor corporation, in
connection with the assumption or continuation of the outstanding Awards, shall
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
Change in Control transaction.


B.The Plan Administrator shall have the discretionary authority to structure one
or more unvested Awards under Article Three so that the shares of Common Stock
subject to those Awards shall automatically vest (or vest and become issuable)
in whole or in part immediately upon the occurrence of a Change in Control or
upon the subsequent termination of the Participant’s Service by reason of an
Involuntary Termination within a designated period following the effective date
of that Change in Control transaction.


XI.SHARE ESCROW/LEGENDS


Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
XII.
TAX WITHHOLDING



A.The Corporation’s obligation to deliver shares of Common Stock upon the
issuance, exercise or vesting of an Award under the Plan shall be subject to the
satisfaction of all applicable income and employment tax withholding
requirements.


B.The Plan Administrator may, in its discretion, provide any or all holders of
Non-Statutory Options, stock appreciation rights, restricted stock units or any
other share right awards pursuant to which vested shares of Common Stock are to
be issued under the Plan and any or all Participants to whom vested or unvested
shares of Common Stock are issued in a direct issuance under the Stock Issuance
Program with the right to use shares of Common





--------------------------------------------------------------------------------




Stock in satisfaction of all or part of the Withholding Taxes to which such
holders may become subject in connection with the exercise of their options or
stock appreciation rights, the issuance to them of vested shares or the
subsequent vesting of unvested shares issued to them. Such right may be provided
to any such holder in either or both of the following formats:


(i)Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (equal to the statutory
minimum amount required, (or such greater amount permitted under FASB Accounting
Standards Codification Topic 718, Compensation-Stock Compensation, for
equity-classified awards) or such other amount required to avoid adverse
accounting consequences to the Corporation, as determined by the Plan
Administrator in its discretion). The shares of Common Stock so withheld shall
reduce the number of shares of Common Stock authorized for issuance under the
Plan.


(ii)Stock Delivery: The election to deliver to the Corporation, at the time the
Non-Statutory Option or stock appreciation right is exercised, the vested shares
are issued or the unvested shares subsequently vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the exercise, share issuance or share vesting triggering the Withholding Taxes)
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the holder. The
shares of Common Stock so delivered shall neither reduce the number of shares of
Common Stock authorized for issuance under the Plan nor be added to the shares
of Common Stock authorized for issuance under the Plan.


XIII.SHARE ESCROW/LEGENDS


Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
XIV.
EFFECTIVE DATE AND TERM OF THE PLAN



A.The Plan became effective on the Plan Effective Date, and was approved by the
Corporation’s Board of Directors on [                    ], 2018.


B.The Plan shall terminate upon the earliest to occur of
(i) [                              ], 2028, (ii) the date on which all shares
available for issuance under the Plan shall have been issued as fully vested
shares or (iii) the termination of all outstanding Awards in connection with a
Change in Control. Should the Plan terminate on [                            ],
2028, then all Awards outstanding at that time shall continue to have force and
effect in accordance with the provisions of the documents evidencing those
Awards.


XV.AMENDMENT OF THE PLAN


A.The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Awards at the time outstanding under the Plan unless the Optionee or the
Participant consents to such amendment or modification. In addition, amendments
to the Plan will be subject to stockholder approval to the extent required under
applicable law or regulation or pursuant to the listing standards of the Stock
Exchange on which the Common Stock is at the time primarily traded.


B.The Committee shall have the discretionary authority to adopt and implement
from time to time such addenda or subplans to the Plan as it may deem necessary
in order to bring the Plan into compliance with applicable laws and regulations
of any foreign jurisdictions in which grants or awards are to be made under the
Plan and/or to obtain favorable tax treatment in those foreign jurisdictions for
the individuals to whom the grants or awards are made.







--------------------------------------------------------------------------------




C.The provisions of the Plan and the outstanding Awards under the Plan shall, in
the event of any ambiguity, be construed, applied and interpreted in a manner so
as to ensure that all Awards and Award agreements provided to Optionees or
Participants who are subject to U.S. income taxation either qualify for an
exemption from the requirements of Section 409A of the Code or comply with those
requirements; provided, however, that the Corporation shall not make any
representations that any Awards made under the Plan will in fact be exempt from
the requirements of Section 409A of the Code or otherwise comply with those
requirements, and each Optionee and Participant shall accordingly be solely
responsible for any taxes, penalties or other amounts which may become payable
with respect to his or her Awards by reason of Section 409A of the Code.


XVI.USE OF PROCEEDS
Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
XVII.
REGULATORY APPROVALS

A.The implementation of the Plan, the grant of any Award and the issuance of
shares of Common Stock in connection with the issuance, exercise or vesting of
any Award made under the Plan shall be subject to the Corporation’s procurement
of all approvals and permits required by regulatory authorities having
jurisdiction over the Plan, the Awards made under the Plan and the shares of
Common Stock issuable pursuant to those Awards.


B.No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of applicable securities laws.


XVIII.NO EMPLOYMENT/SERVICE RIGHTS


Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Affiliate
employing or retaining such person) or of the Optionee or the Participant, which
rights are hereby expressly reserved by each, to terminate such person’s Service
at any time for any reason, with or without cause.
XIX.
RECOUPMENT

Optionees and Participants shall be subject to any clawback, recoupment or other
similar policy adopted by the Board as in effect from time to time, and Awards
and any cash, shares of Common Stock or other property or amounts due, paid or
issued to the holder of an Award shall be subject to the terms of such policy,
as in effect from time to time.


        







--------------------------------------------------------------------------------




APPENDIX
The following definitions shall be in effect under the Plan:
A.
“Affiliate” shall mean, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.



B.“Award” shall mean any of the following awards authorized for issuance or
grant under the Plan: stock options, stock appreciation rights, direct stock
issuances, restricted stock or restricted stock unit awards, performance shares,
performance units, dividend-equivalent rights and cash incentive awards.


C.“Board” shall mean the Corporation’s Board of Directors.


D.“Change in Control” shall have the meaning assigned to such term in the Award
agreement for the particular Award or in any other agreement incorporated by
reference into the Award agreement for purposes of defining such term, and in
the absence of such a Change in Control definition shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:


(i)the closing of a merger, consolidation or other reorganization approved by
the Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;


(ii)the closing of a stockholder-approved sale, transfer or other disposition
(including in whole or in part through one or more licensing arrangements) of
all or substantially all of the Corporation’s assets; or


(iii)a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.


Unless otherwise determined by the Board, in no event shall (i) any public
offering of the Corporation’s securities (whether directly or via a reverse
merger with a public shell company) be deemed to constitute a Change in Control,
(ii) a Change in Control be deemed to have occurred for purposes of the Plan as
a result of a majority of the Board being designated by Capital Royalty Partners
II, L.P. and/or its affiliates or Capital Royalty Partners II, L.P. and/or its
affiliates acquiring, directly or indirectly, beneficial ownership of securities
(or interests convertible into or exercisable for securities) of the Corporation
as a result of one or more equity financing transactions, (iii) a change in the
Stock Exchange in which the Common Stock is listed or (iv) the merger of
Valeritas, Inc. with and into a subsidiary of the Corporation, in each case, be
deemed to constitute a Change in Control.
E.
“Code” shall mean the Internal Revenue Code of 1986, as amended.

F.“Common Stock” shall mean the Corporation’s common stock.


G.“Corporation” shall mean Valeritas Holdings, Inc., a Delaware corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of Valeritas Holdings, Inc. which has by appropriate action assumed the
Plan.







--------------------------------------------------------------------------------




H.“Employee” shall mean an individual who is in the employ of the Corporation or
Affiliate, subject to the control and direction of the employer entity as to
both the work to be performed and the manner and method of performance.


I.“Exercise Date” shall mean the date on which the Corporation shall have
received written notice of the option exercise.


J.“Fair Market Value” per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:


(iv)If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock at the close of regular trading
hours (i.e., before after-hours trading begins) on the Stock Exchange determined
by the Plan Administrator to be the primary market for the Common Stock, as such
price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global or Global Select Market) or as officially
quoted in the composite tape of transactions on any other Stock Exchange on
which the Corporation’s common stock is then primarily traded. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.


(v)If the Common Stock is not at the time listed on any Stock Exchange, then the
Fair Market Value shall be determined by the Plan Administrator through the
reasonable application of a reasonable valuation method that takes into account
the applicable valuation factors set forth in the Treasury Regulations issued
under Section 409A of the Code.


K.
“Family Member” means, with respect to a particular Optionee or Participant, any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.



L.“Involuntary Termination” shall have the meaning assigned to such term in the
Award agreement for the particular Award or in any other agreement incorporated
by reference into the Award agreement for purposes of defining such term. In the
absence of such an Involuntary Termination definition, such term shall mean the
termination of the Service of any individual which occurs by reason of:


(vi)such individual’s involuntary dismissal or discharge by the Corporation (or
any Affiliate) for reasons other than Misconduct, or


(vii)such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation (or any Affiliate) which materially reduces
his or her duties and responsibilities or the level of management to which he or
she reports, (B) a reduction in his or her level of compensation (including base
salary, fringe benefits and target bonus under any corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected by
the Corporation (or any Affiliate) without the individual’s consent.


M.
“Misconduct” shall have the meaning assigned to such term in the Award agreement
for the particular Award or in any other agreement incorporated by reference
into the Award agreement for purposes of defining such term, and in the absence
of such, Misconduct shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Optionee or Participant, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or any Affiliate), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Affiliate) in a
material manner. The foregoing definition shall not in any way preclude or
restrict the right of the Corporation (or any Affiliate) to discharge or dismiss
any Optionee, Participant or other person in the Service of the Corporation (or
any






--------------------------------------------------------------------------------




Affiliate) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan, to constitute grounds for
termination for Misconduct.


N.“1933 Act” shall mean the Securities Act of 1933, as amended.


O.“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.


P.“Non-Statutory Option” shall mean an option not intended to satisfy the
requirements of Code Section 422.
Q.“Optionee” shall mean any person to whom an option is granted under the Plan.


R. “Participant” shall mean any person who is issued shares of Common Stock,
restricted stock units, performance shares, performance units or other
stock-based awards under the Plan.


S.“Performance Goals” shall mean any of the following performance criteria upon
which the vesting of one or more Awards under the Plan may be based:
(i) revenue, organic revenue, net sales, or new-product revenue or net sales,
(ii) achievement of specified milestones in the discovery and development of the
Corporation’s technology or of one or more of the Corporation’s products,
(iii) achievement of specified milestones in the commercialization of one or
more of the Corporation’s products, (iv) achievement of specified milestones in
the manufacturing of one or more of the Corporation’s products, (v) expense
targets, (vi) share price, (vii) total shareholder return, (viii) earnings per
share, (ix) operating margin, (x) gross margin, (xi) return measures (including,
but not limited to, return on assets, capital, equity, or sales),
(xii) productivity ratios, (xiii) operating income, (xiv) net operating profit,
(xv) net earnings or net income (before or after taxes), (xvi) cash flow
(including, but not limited to, operating cash flow, free cash flow and cash
flow return on capital), (xvii) earnings before or after interest, taxes,
depreciation, amortization and/or stock-based compensation expense,
(xviii) economic value added, (xix) market share, (xx) working capital targets,
(xxi) achievement of specified milestones relating to corporate partnerships,
collaborations, license transactions, distribution arrangements, mergers,
acquisitions, dispositions or similar business transactions, (xxii) employee
retention and recruiting and human resources management and (xxiii) any other
performance condition. In addition, such performance goals may be based upon the
attainment of specified levels of the Corporation’s performance under one or
more of the measures described above relative to the performance of other
entities and may also be based on the performance of any of the Corporation’s
business units or divisions or any Affiliate. Performance goals may include a
minimum threshold level of performance below which no award will be earned,
levels of performance at which specified portions of an award will be earned and
a maximum level of performance at which an award will be fully earned. Each
applicable performance goal may be structured at the time of the Award to
provide for appropriate adjustments or exclusions for one or more of the
following items: (A) asset impairments or write-downs; (B) litigation or
governmental investigation expenses and any judgments, verdicts and settlements
in connection therewith; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; (E) any unusual or
infrequently occurring item or event; (F) items of income, gain, loss or expense
attributable to the operations of any business acquired by the Corporation or
costs and expenses incurred in connection with mergers and acquisitions;
(G) items of income, gain, loss or expense attributable to one or more business
operations divested by the Corporation or the gain or loss realized upon the
sale of any such business the assets thereof, (H) accruals for bonus or
incentive compensation costs and expenses associated with cash-based awards made
under the Plan or other bonus or incentive compensation plans of the
Corporation, (I) the impact of foreign currency fluctuations or changes in
exchange rates and (J) any other item.


T.“Permanent Disability or Permanently Disabled” have the meaning assigned to
such term in the Award agreement for the particular Award or in any other
agreement incorporated by reference into the Award agreement for purposes of
defining such term, and in the absence of such a definition shall mean the
inability of the Optionee or the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment expected to result in death or to be of continuous duration of twelve
(12) months or more.


U.“Plan” shall mean the Corporation’s 2018 Inducement Plan as set forth in this
document and as subsequently amended or restated from time to time.







--------------------------------------------------------------------------------




V.“Plan Administrator” shall mean the particular entity, whether the Committee,
the Board or a subcommittee, which is authorized to administer the Plan with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.


W.“Plan Effective Date” shall mean [                                   ], 2018,
the date that the Plan was adopted by the Board.


X.“Retirement” shall have the meaning assigned to such term in the Award
agreement for the particular Award or in any other agreement incorporated by
reference into the Award agreement for purposes of defining such term. In the
absence of such a Retirement definition, such term shall mean the Award holder’s
cessation of Service after attaining age sixty (60) with at least five (5)
completed years of Service to the Corporation.


Y.“Service” shall mean the performance of services for the Corporation (or any
Affiliate, whether now existing or subsequently established) by a person in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor, except to the extent otherwise specifically
provided in the documents evidencing the option grant or stock issuance. For
purposes of the Plan, an Optionee or Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) the Optionee or Participant no longer performs services in any of the
foregoing capacities for the Corporation or any Affiliate or (ii) the entity for
which the Optionee or Participant is performing such services ceases to remain
an Affiliate of the Corporation, even though the Optionee or Participant may
subsequently continue to perform services for that entity. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however , that should such leave of
absence exceed three (3) months, then for purposes of determining the period
within which an Incentive Option may be exercised as such under the federal tax
laws, the Optionee’s Service shall be deemed to cease on the first day
immediately following the expiration of such three (3)-month period, unless
Optionee is provided with the right to return to Service following such leave
either by statute or by written contract. Except to the extent otherwise
required by law or expressly authorized by the Plan Administrator or by the
Corporation’s written policy on leaves of absence, no Service credit shall be
given for vesting purposes for any period the Optionee or Participant is on a
leave of absence.


Z.“Stock Exchange” shall mean the Nasdaq Stock Market or such other established
securities market that the Common Stock is traded on from time to time.


AA.“Stock Issuance Agreement“ shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under Article Three of the Plan.


BB.     “Withholding Taxes” shall mean the applicable federal and state income
and employment withholding taxes to which the holder of an Award under the Plan
may become subject in connection with the issuance, exercise, vesting or
settlement of that Award.




                                                

























